TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 29, 2018



                                     NO. 03-18-00182-CV


                                  Theresa Hodges, Appellant

                                               v.

                                     Avail I, LLC, Appellee


        APPEAL FROM COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
             BEFORE JUSTICES PURYEAR, PEMBERTON, BOURLAND
    DISMISSED FOR WANT OF JURISDICTION—OPINION BY JUSTICE PEMBERTON



This is an appeal from the final judgment signed by the trial court on February 5, 2018. Having

reviewed the record, it appears that the Court lacks jurisdiction over the appeal. Therefore, the

Court dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to

pay costs, no adjudication of costs is made.